  Case 3:10-cr-00653-FLW Document 26 Filed 06/02/20 Page 1 of 2 PageID: 76



════════════════════════════════════════════════════════════════

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

════════════════════════════════════════════════════════════════

UNITED STATES OF AMERICA             :       Hon. Tonianne J. Bongiovanni

            v.                       :       Crim. No. 10-653 (FLW)

JEREMY WILLIAMS                      :       DETENTION ORDER

      This matter having been opened to the Court on motion of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (Alexander Ramey, Assistant United States Attorney, appearing) for

an order pursuant to Title 18, United States Code, Section 3143(a) to detain

the defendant in the above-entitled matter on the grounds of his

dangerousness to the community and risk of flight; an initial appearance in

this matter having been held on June 6, 2020, by videoconference; and the

defendant, Jeremy Williams (through counsel, Lisa Van Hoek, Esq.), having

consented to proceed by videoconference and to detention, and further reserved

his right to seek pre-hearing release at a later date; and for good cause shown:

      IT IS, therefore, on this 2nd day of June, 2020,

      ORDERED, pursuant to Title 18, United States Code, Section 3143(a),

that the defendant, Jeremy Williams, be detained, and that he be committed to

the custody of the Attorney General or his authorized representative; and it is

further

      ORDERED that such detention be without prejudice to the defendant’s


                                         1
  Case 3:10-cr-00653-FLW Document 26 Filed 06/02/20 Page 2 of 2 PageID: 77



right to seek pre-hearing release at a later date; and it is further

      ORDERED, that the defendant be afforded reasonable opportunity for

private consultations with counsel; and it is further

      ORDERED, that upon order of this or any other court of the United

States of competent jurisdiction or on request of an attorney for the United

States, the defendant shall be delivered to a United States Marshal for the

purpose of appearances in connection with court proceedings.




                                   S/_______________________________
                                   HONORABLE TONIANNE J. BONGIOVANNI
                                   UNITED STATES MAGISTRATE JUDGE




                                         2
